DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-15, and 17-22 are currently being examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 7/24/2020. It is noted, however, that applicant has not filed a certified copy of the IN202011031813 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoia et al. (20140260274).
Regarding independent claims 1 and 11, Stoia discloses:
as recited in claim 1:
a fuel distribution manifold (100 Fig. 2 paras. 30-31) coupled to a combustor casing (52 Fig. 2 para. 28) of a combustor (50 Fig. 2),
as recited in claim 11: 
a combustor (50 Fig. 2), comprising:
	a combustor casing (52 Fig. 2 para. 28) and an end cover (56 Fig. 2 para. 28) coupled to the combustor casing; 
a primary fuel nozzle (58 Fig. 2 para. 28) that extends axially downstream (as shown in annotated Fig. 2) from the end cover within the combustor casing; 
a primary combustion zone (74 Fig. 2 para. 28) defined downstream from the primary fuel nozzle; 
a plurality of fuel injectors (76 Fig. 2 para. 29) downstream from the primary combustion zone; 
    PNG
    media_image1.png
    707
    835
    media_image1.png
    Greyscale

a fuel distribution manifold (100 Fig. 2 paras. 30-31) coupled to the combustor casing of the combustor and fluidly coupled to the plurality of fuel injectors (via fluid conduits 212 in Figs. 9-10 and per para. 49), 
as recited in both claims 1 and 11:
the fuel distribution manifold comprising:
a main body (labeled in annotated Fig. 6); 
a fuel circuit defined within the main body (as shown in Fig. 6 fuel 168 flows through 106; para. 43), the fuel circuit comprising: 
an inlet section (labeled in annotated Fig. 6) extending generally axially (the inlet section extends generally axially from main inlet with respect to axis of inlet section which is parallel to flow arrow 168 in annotated Fig. 6 and as labeled in annotated Fig. 8, and the inlet section also extends generally axially from main inlet with respect to axial centerline 116 in annotated Fig. 4) from a main inlet (labeled in annotated Figs. 6 and 4); 
a first branch section (labeled in annotated Fig. 6) fluidly coupled to the inlet section, the first branch section extending from a first inlet (labeled in annotated Fig. 6 where a portion of the first branch section extends from the first inlet) to a first outlet (labeled in annotated Fig. 6); and 
a second branch section (labeled in annotated Fig. 6) fluidly coupled to the inlet section, the second branch section extending from a second inlet (labeled in annotated Fig. 6 where a portion of the second branch section extends from the second inlet) to a second outlet (labeled in annotated Fig. 6); 
wherein the first branch section and the second branch section diverge circumferentially away from each other (as shown in annotated Fig. 6 the first branch section extends in opposite circumferential direction as the second branch section so that the branch sections diverge from each other) as the first branch section and the second branch section extend axially from the inlet section to the first outlet and the second outlet, respectively (as shown in annotated Fig. 6 the first branch extends axially from the inlet section to the first outlet and the second branch extends axially from the inlet section to the second outlet with respect to the axis of the inlet section, or as shown in annotated Fig. 4 the first and second branch sections extend generally axially from the inlet section with respect to the centerline axis 116).

    PNG
    media_image2.png
    705
    1190
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    783
    644
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    616
    713
    media_image4.png
    Greyscale


	Regarding claims 2 and 12, Stoia discloses the fuel circuit is configured to receive fuel at the main inlet (as shown in Fig. 6 fuel 168 is received at the main inlet; para. 43).
	Regarding claims 3 and 13, Stoia discloses the inlet section is in direct fluid communication with both the first branch section and the second branch section (as shown in annotated Fig. 6). 
Regarding claims 4 and 14, Stoia discloses each of the first branch section and the second branch section extends at an angle that is oblique (labeled in annotated Fig. 8) to an axial direction of the combustor (labeled in annotated Fig. 8 which is centerline 116 of Fig. 4). 
Regarding claims 5 and 15, Stoia discloses the fuel circuit extends seamlessly between the main inlet, the first outlet, and the second outlet (as shown in annotated Fig. 6).
Regarding claims 7 and 17, Stoia discloses the inlet section tapers from the main inlet to the first branch section and the second branch section (as shown in annotated Figs. 6 and 8 the inlet section tapers from the main inlet to the branch sections since the passage through the inlet section gradually widens as it extends from the main inlet to the branch sections).
Regarding claims 8 and 18, Stoia discloses the inlet section diverges from the main inlet to the first branch section and the second branch section (as shown in annotated Figs. 6 and 8).
Regarding claims 9 and 19, Stoia discloses the main body comprises a radially outer face (labeled in annotated Fig. 6-A where the radial direction is with respect to the centerline axis 116), a first side (labeled in annotated Fig. 6-A) extending from the radially outer face, and a second side (labeled in annotated Fig. 6-A) spaced from the first side and extending from the radially outer face (as shown in annotated Fig. 6-A).

    PNG
    media_image5.png
    710
    913
    media_image5.png
    Greyscale

Regarding claims 10 and 20, Stoia discloses the main inlet is disposed on the radially outer face (as shown in annotated Fig. 6-A), the first outlet is disposed on the first side (as shown in annotated Fig. 6-A), and the second outlet is disposed on the second side (as shown in annotated Fig. 6-A).
Regarding claim 21, Stoia discloses the first branch defines a first diameter (labeled in annotated Fig. 6 which is the diameter of first orifice 130), and wherein the second branch defines a second diameter (labeled in annotated Fig. 6 which is the diameter of second orifice 130).
Regarding claim 22, Stoia discloses the first diameter converges from the first inlet to the first outlet (the diameter at the first inlet is larger than the diameter at the first outlet as shown in annotated Fig. 6 such that the first diameter converges from inlet to outlet; para. 36 describes a step feature 138 shown in Fig. 6), and wherein the second diameter converges from the second inlet to the second outlet (the diameter at the second inlet is larger than the diameter at the second outlet as shown in annotated Fig. 6 such that the second diameter converges from inlet to outlet; para. 36 describes a step feature 138 shown in Fig. 6).

Claim(s) 1-3, 9-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanagan et al. (20180087776).
Regarding independent claims 1 and 11, Flanagan discloses:
as recited in claim 1:
a fuel distribution manifold (AFS system 64 Figs. 2-4 paras. 26-28) coupled to a combustor casing (34 Fig. 2 para. 24) of a combustor (16 Fig. 2), 
as recited in claim 11: 
a combustor (16 Fig. 2), comprising:
	a combustor casing (34 Fig. 2 para. 24) and an end cover (44 Fig. 2 para. 24) coupled to the combustor casing; 
a primary fuel nozzle (48 Fig. 2 para. 28) that extends axially downstream (as shown in Fig. 2) from the end cover within the combustor casing; 
a primary combustion zone (56 Fig. 2 para. 25) defined downstream from the primary fuel nozzle; 
a plurality of fuel injectors (66 Fig. 2 para. 26) downstream from the primary combustion zone;
a fuel distribution manifold (AFS system 64 Figs. 2-4 paras. 26-28) coupled to the combustor casing of the combustor and (as recited in claim 11) fluidly coupled to the plurality of fuel injectors (via fluid conduits 70 comprising 74, 76 in Figs. 3-4 and per para. 28-29), 
as recited in both claims 1 and 11:
the fuel distribution manifold comprising:
a main body (68 Figs. 3-5 paras. 27-28); 
a fuel circuit defined within the main body (fuel distribution manifold 68 distributes fuel to 2 fuel lines 74 per para. 27), the fuel circuit comprising: 
an inlet section (labeled in annotated Fig. 5) extending generally axially from a main inlet (labeled in annotated in Fig. 5, and inlet section extends axially from inlet as shown in annotated Fig. 5); 
a first branch section (labeled in annotated Fig. 5) fluidly coupled to the inlet section, the first branch section extending from a first inlet (a first inlet has to exist within the main body shown in annotated Fig. 5 since fuel flow goes from the main inlet to the labeled first outlet) to a first outlet (labeled in annotated Fig. 5); and 
a second branch section (labeled in annotated Fig. 5) fluidly coupled to the inlet section, the second branch section extending from a second inlet (a second inlet has to exist within the main body shown in annotated Fig. 5 since fuel flow goes from the main inlet to the labeled second outlet which is in opposite direction to the first outlet) to a second outlet (labeled in annotated Fig. 5, and as shown in Fig. 3 and per para. 28 which says two fuel lines 70 connect to each manifold 68, a first branch section and first outlet are shown with the manifold 68 at top and a second branch section with second outlet is shown with the manifold 68 at bottom which illustrates the first and second branch sections are configured similarly but on opposite circumferential sides of each 68 where axial, circumferential and radial directions are indicated at the bottom of Fig. 3 and of Fig. 5); 
wherein the first branch section and the second branch section diverge circumferentially away from each other (as shown in Figs. 3 and 5 the first branch section extends in opposite circumferential direction as the second branch section so that the branch sections diverge from each other) as the first branch section and the second branch section extend axially from the inlet section to the first outlet and the second outlet, respectively (as shown in annotated Fig. 5 the first branch extends axially from the inlet section to the first outlet and the second branch extends axially from the inlet section to the second outlet).

    PNG
    media_image6.png
    794
    913
    media_image6.png
    Greyscale


Regarding claims 2 and 12, Flanagan discloses the fuel circuit is configured to receive fuel at the main inlet (68 is configured to receive fuel at the main inlet and distribute it to fuel lines 70).

Regarding claims 3 and 13, Flanagan discloses the inlet section is in direct fluid communication with both the first branch section and the second branch section (both branch sections leading to fuel lines 70 are fluidly connected with the fuel circuit running through manifold 68 including the inlet section).

Regarding claims 9 and 19, Flanagan discloses the main body comprises a radially outer face (labeled in annotated Fig. 5), a first side (labeled in annotated Fig. 5) extending from the radially outer face, and a second side (labeled in annotated Fig. 5) spaced from the first side and extending from the radially outer face.

Regarding claims 10 and 20, Flanagan discloses the main inlet is disposed on the radially outer face (as shown in annotated Fig. 5), the first outlet is disposed on the first side (as shown in annotated Fig. 5), and the second outlet is disposed on the second side (as shown in annotated Fig. 5).

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. As shown above in the 102 rejections, both Stoia and Flanagan disclose the new limitations in independent claims 1 and 11, and Stoia discloses the limitations in new dependent claims 21 and 22. The Applicant asserts that both Stoia and Flanagan do not teach the amended recitations. However, the annotated drawings and rejections above further show that Stoia and Flanagan do in fact show the claimed structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.H./	/GERALD L SUNG/                                                                                  Primary Examiner, Art Unit 3741                                                                                                                      Examiner, Art Unit 3741